           Case 1:18-cv-00830-SH Document 53 Filed 08/20/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION
 DR. GRAHAM SHEA, DDS,                               §
         Plaintiff                                   §
                                                     §
     v.                                              §       Case No. 1:18-CV-00830-SH
                                                     §
 MANAGEMENT AND TRAINING                             §
 CORPORATION,                                        §
        Defendant                                    §

                                               ORDER

   Pursuant to Rule 16 of the Local Court Rules of the United States District Court for the Western

District of Texas (“Local Rules”), the parties were required to serve and file certain information at

least 14 days before the August 26, 2021 final pretrial conference. Sixth Amended Scheduling

Order, Dkt. 45. Defendant did so; Plaintiff did not. Therefore, the Court entered a Show Cause

Order directing Plaintiff to explain why his case should not be dismissed for lack of prosecution.

Dkt. 51.

   On August 20, 2021, Plaintiff filed a response in which counsel stated that he had

“misinterpreted the language of the Sixth Amended Scheduling [Order] pertaining to this deadline”

and asked to be allowed to proceed to trial. Dkt. 52 at 1-2. Plaintiff also stated that his required

pretrial filings would be made “concurrently with this response,” id. at 2, although they have not

been made at the time of this writing.

   Counsel’s “misinterpretation” appears to have arisen from the amendment of the Local Rules

on June 24, 2021, after entry of the Sixth Amended Scheduling Order. Accordingly, Plaintiff is

hereby ORDERED to serve and file all information required for nonjury trials pursuant to

Local Rule 16(f) by August 20, 2021, as per counsel’s representation. Plaintiff’s counsel is further

reminded of his responsibility to remain aware of, and to follow, all applicable rules of court.

                                                 1
          Case 1:18-cv-00830-SH Document 53 Filed 08/20/21 Page 2 of 2




   Having shown cause for his failure to comply with Local Rule CV-16(f), Plaintiff’s case will

not be dismissed for lack of prosecution.

   Accordingly, this case remains set for final pretrial conference at 10 a.m. on August 26, 2021

and bench trial at 9 a.m. on August 30, 2021.

   SIGNED on August 20, 2021.



                                                    SUSAN HIGHTOWER
                                                    UNITED STATES MAGISTRATE JUDGE




                                                2
